Citation Nr: 1226272	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-37 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for nerve damage and pain to the penis and right testicle as secondary to residuals of a gunshot wound of the right thigh.

2.  Entitlement to service connection for a right hip disability as secondary to residuals of a gunshot wound of the right thigh.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

The appeal was remanded for additional evidentiary development in February 2010.  

The appeal is again remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case for further evidentiary development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he currently has nerve damage and pain to the penis and right testicle and a right hip disability as secondary to his service-connected residuals of gunshot wound of the right thigh.  Historically, the Veteran served in the Navy from June 1966 to January 1970.  His service treatment records reflect that in June 1969 the Veteran was treated after he accidently shot himself in the left hand and right thigh.  The laboratory finding at that time showed the bullet overlying the right femur and in the soft tissue of the buttock.

After separation from service, a February 1974 private neurosurgical consultation report reflects that the Veteran was seen for severe deep aching pain over the sciatic notch secondary to a gunshot wound in service.  It was noted that the bullet passed through his left hand superficially doing no particular damage but then passed through his scrotum and the medial aspect of his thigh and found its way into the deep tissues of the gluteal region.  In March 1974, the Veteran underwent an exploration of the right sciatic nerve with the diagnosis of gunshot wound with right sciatic nerve damage.

With regard to the Veteran's claimed nerve damage and pain to the penis and right testicle, the medical evidence of record shows testicular and scrotal scarring, swelling, and pain, secondary to the inservice gunshot wound.

To that effect, a January 2002 private urology report noted that the Veteran had pain in the penis with a bent penis and pain with erections.  On examination, a dorsal Peyronie's plaque was shown.  The impression was erectile dysfunction and Peyronie's disease.  

In a March 2007 private treatment report, the Veteran's private physician, Dr. C.D., noted diagnoses of a gunshot wound entering the left upper extremity striking the groin and the right lower extremity causing Peyronie's disease.

A June 2007 private treatment report reflects the Veteran's complaint of increased difficulty with his genitalia secondary to the gunshot wound.  Dr. D. stated that the bullet entered the right groin and that the Veteran had a huge scar that began at the right scrotal sac attachment extending a third of the way down his anterior medial thigh.  The diagnoses were scrotal pain and Peyronie's disease.  Dr. D. stated that these conditions were directly and casually related to the Veteran's gunshot wound.

A November 2007 private treatment noted that the Veteran continued to have significant amount of swelling, pain and discomfort in the testicle and scrotal sac as well as along the penile shaft.  Dr. D. stated that "this was from a gunshot wound during [the Veteran's] military career."  The diagnoses were Peyronie's disease with a scar caused by a remote gunshot wound and testicular and scrotal scarring, swelling and pain, also secondary to gunshot wound.

In a December 2007, the Veteran's private urologist, Dr. P.K., stated that the Veteran had a history of a gunshot wound to the right groin and since then he had developed chronic right testicular pain as well as Peyronie's disease.  Dr. K. opined that it was possible that the testicular pain and Peyronie's disease were related to the injury.

In February 2010, the Board remanded the case for a VA examination, which was conducted in June 2010.  However, the Board finds that the June 2010 VA examination not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  On the June 2010 VA examination, the Veteran complained of pain in his right testicle.  However, it was noted that on examination, the Veteran's genitalia were normal; both testes were descended; and there were no scars on the scrotum or penis.  After finding that there were no penile abnormalities, the examiner did not provide an etiology opinion.  However, as discussed above, the medical evidence of record presents conflicting information.  Although the June 2010 VA examiner stated that the Veteran's claims file was reviewed, the examiner failed to address the Veteran's current testicular and scrotal scarring, swelling, and pain, secondary to the inservice gunshot wound as reflected in the private treatment records listed above.

Similarly, as regards the right hip disability, the June 2010 examiner noted that a November 2006 X-ray of the right hip showed retained bullet fragment but the right hip joint was normal.  The examiner further stated that there was no evidence of degenerative joint disease of the hip and the mechanism of injury of the gunshot wound not account for the symptoms that the Veteran complained about or the physical findings at the examination.  However, the record contains a September 2008 VA X-ray of the right hip reflective of degenerative changes of the right hip with foreign body within the medial soft tissues.  Additionally, in a June 2007 private treatment report, the Veteran's primary care physician, Dr. C.D. stated that the bullet was in the proximity of the sciatic nerve and that in fact the Veteran had sciatic nerve dysfunction as evidenced by his inability to laterally rotate and abduct his hip.  Dr. D. also stated that the Veteran's orthopedist, Dr. B. concurred that a significant amount of his hip dysfunction and discomfort was the bullet fragments in his thigh that had compromised his sciatic nerve.  Despite these conflicting findings, the June 2010 VA examiner failed to address the September 2008 VA examination report or the private treatment reports from Dr. C.D. noting significant sciatic nerve damage from the inservice gunshot wound causing the right hip dysfunction. 

Under these circumstances, the Board finds that a clarifying medical opinion is necessary to adequately decide the merits of the claims here.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Additionally, while the case is on remand, the RO should take this opportunity to obtain the Veteran's updated VA treatment records, specifically to include those from the Columbus VA Medical Center (VAMC), as well as any outstanding private treatment records, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request that the Veteran identify all VA and non-VA medical providers who have treated him for his penile and right hip disorders since July 2008.  The RO/AMC must then obtain copies of the related medical records that are not already in the claims folder, specifically to include the Veteran's treatment records from the Columbus VAMC.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC should provide the Veteran's claims file to a VA provider, other than the June 2010 VA examiner, with the requisite expertise to determine the nature and etiology of the Veteran's claimed disabilities.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the provider in conjunction with the review, and the provider must specify in the report that the claims file and Virtual VA records have been reviewed.  The provider must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.

Following review of the claims file, the provider should list any current disorders of the penis and right testicle, to include any disorder manifested by nerve damage and pain.  For any currently diagnosed disorder, the provider should render an opinion as to: (a) whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the disorder had its onset during active service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability); and (b) whether it is at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected residuals of a gunshot wound of the right thigh.

In rendering the opinion, the VA provider must specifically address and attempt to reconcile any conflicting medical evidence of record, specifically to include the findings of a scar caused by a remote gunshot wound and testicular and scrotal scarring, swelling and pain also found to be secondary to gunshot wound as referenced in the November 2007 private treatment report.

Additionally, the provider should list any current disorders of the right hip (other than service-connected residuals of a gunshot wound of the right thigh with muscle damage and retained foreign body), to include degenerative arthritis.  For any currently diagnosed disorder, the provider should render an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected residuals of a gunshot wound of the right thigh.

In rendering the opinion, the VA provider must specifically address and attempt to reconcile any conflicting medical evidence of record, specifically to include the finding of the September 2008 X-ray reflective of degenerative changes of the right hip and the private treatment reports from Dr. C.D. noting significant sciatic nerve damage from the gunshot wound causing the right hip dysfunction.

The provider should provide a complete rationale for any opinion provided.

If the provider concludes that the above inquiries cannot be addressed without further examination of the Veteran, such examination should be scheduled and carried out.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655.

4.  After completing the above actions, readjudicate the Veteran's claims on appeal, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Vete	rans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


